                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN THE MATTER OF THE SEARCH OF
                                            Case No. 21-mj-188
ROOM 17 AT THE PENN AMISH
MOTEL, 2840 NORTH READING ROAD,
DENVER, PENNSYLVANIA, 17517

                                      ORDER

      AND NOW, this 3rd day of February, 2021, after consideration of the

government’s motion to unseal the search warrant, and related documents, in the

above-captioned matter, it is ORDERED that the government’s motion is GRANTED

and the search warrant and related documents in the above-captioned matter are

UNSEALED.

                                 BY THE COURT:



                                 __s/Richard A. Lloret________________
                                 HONORABLE RICHARD A. LLORET
                                 UNITED STATES MAGISTRATE JUDGE
